Citation Nr: 1414352	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-06 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel









INTRODUCTION

The Veteran had active military service from January 1977 to January 1981.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied service connection for PTSD.

The Board has recharacterized the issue on appeal to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In September 2011, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.


FINDING OF FACT

The evidence preponderates against a finding that the Veteran currently has an acquired psychiatric disorder, including PTSD, that had its onset during military service or is otherwise related to active duty.  There is no credible supporting evidence to corroborate the Veteran's claimed stressor to which his diagnosed acquired psychiatric disability of PTSD has been attributed.


CONCLUSION OF LAW

The criteria for service connection an acquired psychiatric disorder, including PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in April 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The April 2009 letter provided appropriate notice, including as to how VA assigns an appropriate disability rating or effective date, curing any timing defect.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA and non-VA medical records have been obtained, to the extent available.  A review of the Veteran's Virtual VA electronic file does not show any additional medical evidence regarding the service connection claim on appeal.

The purpose of the Board's September 2011 remand was to obtain records of the Veteran's treatment at the Goldsboro Psychiatric Clinic, dated since March 2009, and to contact the Irvine, California, Police Department, and request a copy of any report of an assault with a deadly weapon at a pub near the El Toro Marine Corps Base between September and November 1977.  

There has been substantial compliance with the Board remand.  In a January 2012 Report of General Information, an Irvine Police Department clerk advised an AMC representative that records past ten years regarding assaults and lesser crimes were purged from the system and that there were no records on file regarding the Veteran.  Records regarding the Veteran's treatment at the Goldsboro Psychiatric Clinic, dated from March 2009 to July 2012, were obtained.

The Board notes that an etiological opinion was not obtained for the Veteran's service connection claim regarding an acquired psychiatric disorder, including PTSD.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, the specific claim of service connection for a psychiatric disorder resulting from a personal assault hinges on the question of an occurrence in service and the corroborative evidence necessary to verify such an occurrence.  As discussed more fully below, the necessary corroborative evidence has not been submitted or discovered in this case, such that the second factor of McLendon is not established.  Moreover, the post-service evidence does not indicate any of the current complaints or treatment referable to any mental health condition until several years following separation, with no credible showing of continuity of symptomatology, to include based on lay evidence.  

In view of the absence of findings of pertinent pathology in service, and the first suggestion of pertinent disability many years after active duty, relating this disability to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2013).  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and non-VA treatment and examinations.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

The Board has thoroughly reviewed the record in conjunction with this case.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Contentions

The Veteran seeks service connection for a psychiatric disorder, claimed as PTSD.  He maintains that, in 1977, he went to a pub outside the El Toro Marine Corps Base and was assaulted by a civilian who threatened him with a rifle.  The Veteran also maintains that, in March 1977, he was knocked unconscious by the muzzle of a M16 rifle that caused a head laceration and required sutures.  Thus, he contends that service connection is warranted for his claimed disorder.

Legal Criteria

Under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

In cases of personal assault, it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304(f) reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  Evidence of behavior changes, such as deterioration in work performance or substance abuse, following the claimed assault is one type of relevant evidence that may be found in these sources.  38 C.F.R. § 3.304(f)(5). 

Facts and Analysis

In this case, the Veteran is not claiming, nor does the evidence show, that he was engaged in combat with the enemy while in service.  Instead, the Veteran has asserted that he has PTSD as a result of a personal assault that occurred during military service.  He specifically described an incident in which he went to an off-base club near El Toro Marine Corps Base to play pool.  He was approached by a stranger who started talking with him.  The Veteran stepped out of the club to leave and was followed by the stranger.  The stranger opened his car trunk, put together a rifle with a scope, and threatened the Veteran with death.  A bartender intervened and convinced the stranger to put the rifle away.  The Veteran ran back to the base and reported the incident to the sergeant of the barracks.  

The Veteran has provided multiple dates for the alleged personal assault, with enough discrepancies between them to make the statements appear unreliable.  In his initial claim for VA benefits received in April 2009, he gave a date of November 13, 1977.  In a statement submitted in June 2009, he reported that the assault occurred on September 13, 1977.  Then, in a statement provided in August 2009, he said the date of the assault was in November 1977.  In September 2010, he identified the pub as the Peyton Place.

The Veteran has also reported a second stressor that occurred on March 31, 1977, when he reportedly sustained a head injury that caused loss of consciousness after he was hit on the head with a rifle.  

The evidence does not show psychiatric treatment until March 2009, over 30 years following service.  Private treatment records, dated from March 2009 to July 2012, reflect that the Veteran sought treatment for the military stressors in which he was threatened by a civilian in 1977 and smashed in the head by a rifle.  

In a March 2009 private psychiatric evaluation prepared by E.H., M.D., the Veteran provided a history of being assaulted at the off-base club in 1977 and threated by a civilian with a rifle.  It was noted that the Veteran began having nightmares in 1977.  Based on the history provided by the Veteran, and clinical evaluation, the psychiatrist offered the opinion that the Veteran had PTSD and chronic major depression.  

In a September 2011 report, Dr. E.H. also noted that the Veteran's service stressors included being smashed on the head with a rifle in March 1977 with such force that he was knocked unconscious and bled profusely.  Consequently, he had chronic headaches for some time to come.  

The March 2009 and September 2011 psychiatric reports enumerated factors to be considered in PTSD cases, as set forth in 38 C.F.R. § 3.304(f)(5) involving personal assault.

The Veteran has been diagnosed PTSD and major depression.  His mental health provider offered an opinion linking his current diagnosis of PTSD to his reports of assault while in service.  Thus, the Veteran has a demonstrated current disability and has produced a positive nexus opinion.  However, because the claim involves a disability resulting from a personal assault, the issue of a verifiable event in service is critical.  Simply put, the controlling issue in this case is whether there is independent, credible supporting evidence to corroborate the Veteran's statements as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283 (1993); 38 C.F.R. § 3.304(f). 

Given the vague reports from the Veteran and his witness to the alleged personal assault at the club, coupled by the absence of official evidence (such as a police report) to verify the claim, the Board finds the report of an in-service assault to be incredible.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In reaching the above conclusion, the Board notes that there is no indication of an assault in the Veteran's service treatment records.  Indeed, he has not stated that he reported the assault at the club to the police, although he indicated that he told the sergeant of the barracks, so there is no reason to expect such a record.  However, the Board has also considered the March 2009 written statement from W.C., a retired gunnery sergeant, who reported witnessing the alleged assault and believed that the stranger singled out the Veteran because he was a red-headed Marine.  W.C. noted that, after the event, they learned that the stranger was released from a mental hospital the previous day.  They were advised that the police came and took the man away.  The Veteran did not return to the club and did not want to talk about the event. 

As to his other alleged stressor, the Veteran has pointed to his March 31, 1977 treatment for a forehead laceration as evidence of the injury received in the incident in which he was allegedly smashed in the head with a rifle with such force that he lost consciousness and bled profusely.  Service treatment records show that, on that date, he was hit with his "piece" and had a small abrasion/cut to his forehead.  His wound was cleaned and three or four sutures were made.  On April 3, 1977, the sutures were removed and his lesion appeared to be healing well.  

However, the service treatment records do not reference either any complaints of loss of consciousness related by the Veteran or evidence of loss of consciousness or profound bleeding observed by the medical provider.  Rather, the medical provider diagnosed a small abrasion/cut to the Veteran's forehead that required three or four sutures.  Thus, the fact that the Veteran was treated for a forehead laceration is of diminished evidentiary value given the circumstances and is outweighed by the evidence against the claim, including the repeated inconsistent statements.  

In fact, the service treatment records appear to suggest that the Veteran caused his forehead injury.  What is more, in an August 2012 written statement, the Veteran stated that "how" he got the laceration, "or if" he lost consciousness, did not stop him from having PTSD from the incident.  

The Veteran's service treatment records do not discuss his having nightmares or seeking treatment for headaches.  His personnel records do not reflect a decline in performance.  In fact, in September 1980, the Veteran was recommended for promotion and, in January 1981, he was described as a valuable asset.  On a Report of Medical History, completed in September 1980, he denied having frequent trouble sleeping, excessive worry, and nervous trouble.  A psychiatric abnormality was not found on clinical evaluation at that time.

In October 2010, the Irvine Police Department advised the RO that it had no records regarding an event in which a Marine was threatened with a rifle at the Peyton Place Bar in El Toro, California, on September 13, 1977.  In January 2012, the Police Department clerk advised the AMC representative that it did not retain records of assaults and lesser crimes beyond ten years and that there were no records on file for the Veteran.

In this case, the only supporting evidence of the personal assault at a club as considered under the regulations is the statement from W.C.  However, this statement, alone fails to support the Veteran's claim because, while it replicates the Veteran's account of the alleged assault at the club, it does not provide any specific facts upon which the stressor may be verified.  Given the absence of specific facts, the amount of evidentiary value to be assigned to this statement is significantly diminished.

The Veteran has reported that after the alleged assault at the club he experienced nightmares and, after the rifle accident he experienced headaches, and evidently feels that this should be considered as corroborative evidence of the assault.  The Board has thoroughly evaluated his service treatment records in an effort to determine if there was a pattern of increased medical complaints or treatment that would provide corroborating evidence of his claim.  The Veteran's most frequent visits to sick call occurred in May 1977 (4 visits), November 1977 (3 visits), July 1978 (4 visits), and January 1979 (3 visits).  (Numbers given are based on visits, as shown by date, rather than number of records, as separate providers or clinical specialties completed distinct records.)  

This might serve to support the Veteran's contentions of a personal assault if the date of occurrence were identified as May 1977 or July 1978.  It does not necessarily support a personal assault occurring in April 1977, or in September 1977 or November 1977 when he made no visits and three visits, respectively, to sick call, for treatment of viral bronchitis and skin problems.  In short, the records of treatment and sick call visits do not in this case establish a pattern of more frequent complaints after the assault at a club, especially where the date given for the personal assault has varied. 

As indicated above, in a PTSD claim based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  The Board acknowledges the March 2009 statement submitted by the Veteran's service comrade with regard to this claim.  The friend describes the alleged assault at a club and notes that the Veteran did not want to talk about it afterwards, but W.C. knew it had "a great impact on his life then and now."  W.C.'s statement after more than 30 years is simply too far removed in time to be persuasive, especially in light of the discrepancies in the Veteran's account and the other considerations discussed herein.  This statement alone is not sufficient to corroborate an event alleged to have occurred in service, given the other deficiencies in the evidence. 

The March 2009 statement by the Veteran's wife describing his anger and emotional difficulty after service has also been considered.  The Board has no reason to doubt the credibility of the wife's statement or her description of the changes in the Veteran over time.  However, this statement alone is not sufficient to corroborate an event alleged to have occurred in service, given the other deficiencies in the evidence.

There is also no objective evidence of behavior changes following the claimed assault to include nightmares, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes, although the Veteran has reported to Dr. E.H. that he experienced all of the behavior changes indicated, including nightmares and headaches, that started in 1977.  

While the provisions of 38 C.F.R. § 3.304(f)(5) do include consideration of deterioration in work performance, the Board again finds that the record in this instance is not consistent with a decline due to the alleged assault.  Specifically, the Veteran's job performance was commendable during his entire time in service, up to at least January 1981, more than four years after the latest date provided for the alleged assault.  There is no evidence of a decline in performance reviews prior to the Veteran's discharge from active service.

The Board has also considered the most recent psychiatric evaluation report submitted in September 2011 from Dr. E.H.  The psychiatrist specifically diagnosed PTSD and attributed it to the service stressors including assault alleged by the Veteran in service and being smashed on the head with a rifle that caused profuse bleeding and loss of consciousness. 

To the extent that a healthcare provider suggests a personal assault occurred during service, the Board also discounts the probative value of such statements.  The healthcare provider relied on the incredible statements of the Veteran.  An assessment based on an inaccurate history supplied by a veteran is of no probative value.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994) (finding that presumption of credibility of evidence did not arise as to medical opinion that veteran's disability was incurred in service because it was based on an inaccurate history, one which failed to acknowledge an injury well-documented in record, and hence holding such evidence not "material"); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that presumption of credibility did not arise because physician's opinion was based upon "an inaccurate factual premise" and thus had "no probative value" since it relied upon veteran's account of his medical history and service background).

The filtering of the Veteran's account of his military service through his physician does not transform his account into competent medical evidence, or an accurate account of those experiences, merely because the transcriber happens to be a medical professional.  Leshore v. Brown, 8 Vet. App. 40 (1995).

Where the issue of central concern with respect to corroboration of the stressor remains unaddressed, the Board considers the opinion of Dr. E.H. provider to be of reduced weight.

Although the Veteran has a diagnosis of PTSD, this diagnosis must be connected to a verified or corroborated in-service traumatic event in order to be service connected.  There has been no such verification of a stressor in this case.  As the Veteran's claim is not substantiated by credible supporting evidence that the claimed in-service stressor occurred, the criteria for a grant of service connection are not met, and the claim for service connection for PTSD must be denied. 

The Board acknowledges that the current claim is one of service connection for an acquired psychiatric disability, to include PTSD, and that the Veteran has also been diagnosed with major depression.  The evidence with respect to this condition links it specifically to the assault reported by the Veteran in service, but not to the Veteran's service in general or to any other experience therein, other than the alleged incident in which he purportedly lost consciousness after being smashed on the head with a rifle in March 1977.  Opinions of record state that this additional acquired psychiatric disability was either caused or aggravated by the assault or incident in service.  As such, this disability likewise cannot be considered for service connection where the causative incident in service cannot be verified or proven.  In short, because the claim relative to the other diagnosis is based on the same assertions regarding assault in service, the issue of the Veteran's credibility and the lack of corroborative evidence to establish a basis for PTSD are likewise fatal to the concept of service connection for that claim. 

The appellant is competent to describe his observable symptoms such as a head laceration.  However, he is not competent to make a statement of causation that is a medical determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1131, 1136 (Fed, Cir. 2006).

While the appellant is competent to state that he experienced psychiatric problems, he is not competent to state that he had a psychiatric disorder due receiving a head laceration in service.  The clinical pathology of psychiatric disorders is not readily recognizable by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Even medical professionals rely on laboratory test results, X-rays, and other diagnostic tools to diagnose chronic psychiatric disorders.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder, including PTSD, is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


